--------------------------------------------------------------------------------


Exhibit 10.3
 
 
                    Ameren Corporation
                    2006 Omnibus Incentive Compensation
                    Plan
 
                    Effective May 2, 2006
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 

 
Contents
 
 
 

--------------------------------------------------------------------------------

 

Article 1.    Establishment, Purpose, and Duration 
1
Article 2.    Definitions 
1
Article 3.    Administration
5
Article 4.    Shares Subject to this Plan and Maximum Awards
6
Article 5.    Eligibility and Participation
8
Article 6.    Stock Options
8
Article 7.    Stock Appreciation Rights
9
Article 8.    Restricted Stock and Restricted Stock Units
11
Article 9.    Performance Units/Performance Shares
12
Article 10.  Cash-Based Awards and Other Stock-Based Awards
13
Article 11.  Transferability of Awards
13
Article 12.  Performance Measures
14
Article 13.  Director Awards
15
Article 14.  Dividend Equivalents
15
Article 15.  Beneficiary Designation
15
Article 16.  Rights of Participants
16
Article 17.  Change of Control
16
Article 18.  Amendment, Modification, Suspension, and Termination
16
Article 19.  Withholding
17
Article 20.  Successors
17
Article 21.  General Provisions
17

 
 
 

--------------------------------------------------------------------------------


 


Ameren Corporation
2006 Omnibus Incentive Compensation Plan




Article 1. Establishment, Purpose, and Duration
1.1 Establishment. Ameren Corporation, a Missouri corporation (hereinafter
referred to as the “Company”), establishes an incentive compensation plan to be
known as the Ameren Corporation 2006 Omnibus Incentive Compensation Plan
(hereinafter referred to as the “Plan”), as set forth in this document.
 
This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards and Other Stock-Based
Awards.
 
This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof. The Company
may make contingent Awards before the Effective Date, provided that the vesting,
exercise, or payment of such Awards is expressly conditioned on shareholder
approval and the Awards are forfeited if shareholders do not approve the Plan.
 
1.2 Purpose of this Plan. The purpose of this Plan is to provide a means whereby
Employees and Directors of the Company develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to devote their best efforts to the business of the
Company, thereby advancing the interests of the Company and its shareholders. A
further purpose of this Plan is to provide a means through which the Company may
attract able individuals to become Employees or serve as Directors of the
Company.
 
1.3 Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the earlier of (a)
adoption of this Plan by the Board, or (b) the Effective Date.
 
Article 2. Definitions
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
 

2.1  
“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 

2.2  
“Annual Award Limit” or“Annual Award Limits” have the meaning set forth in
Section 4.3.

 
 
 
 
1

--------------------------------------------------------------------------------


 
 
 

2.3  
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash-Based
Awards, or Other Stock-Based Awards, in each case subject to the terms of this
Plan.

 

2.4  
“Award Agreement” means either (i) an agreement entered into by the Company and
a Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, internet or other non-paper Award Agreements, and the use
of electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

 

2.5  
“Board” or “Board of Directors” means the Board of Directors of the Company.

 

2.6  
“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10.

 

2.7  
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations or other published
guidance thereunder and any successor or similar provision.

 

2.8  
“Committee” means the Human Resources Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. The Committee shall consist of two or more
persons, each of whom qualifies as a “non-employee director” within the meaning
of Rule 16b-3 of the Exchange Act and as an “outside director” within the
meaning of Code Section 162(m). If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

2.9  
“Company” means Ameren Corporation, a Missouri corporation, and any successor
thereto as provided in Article 21 herein.

 

2.10  
“Covered Employee” means any Employee who is or may become a “Covered Employee,”
as defined in Code Section 162(m), and who is designated, either as an
individual Employee or class of Employees, by the Committee within the shorter
of (i) ninety (90) days after the beginning of the Performance Period, or
(ii) before twenty-five percent (25%) of the Performance Period has elapsed, as
a “Covered Employee” under this Plan for such applicable Performance Period.

 

2.11  
“Director” means any individual who is a member of the Board of Directors of the
Company and who is not an employee of the Company.

 
 
 
2

--------------------------------------------------------------------------------


 
 
 

2.12  
“Director Award” means any Award granted, whether singly, in combination, or in
tandem, to a Participant who is a Director pursuant to such applicable terms,
conditions, and limitations as the Board or Committee may establish in
accordance with this Plan.

 

2.13  
“Effective Date” has the meaning set forth in Section 1.1.

 

2.14  
“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof.

 

2.15  
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

2.16  
“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, Fair
Market Value shall be the closing price of a Share on the most recent date on
which Shares were publicly traded. In the event Shares are not publicly traded
at the time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate. If Fair Market Value is a price other than the
closing price of a Share on the most recent date on which Shares were publicly
traded, the definition of FMV shall be specified in the Award Agreement.

 

2.17  
“Full Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of Shares.

 

2.18  
“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

 

2.19  
“Incentive Stock Option” or“ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422, or any
successor provision.

 

2.20  
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

 

2.21  
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

 

2.22  
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.23  
“Option Term” means the period of time an Option is exercisable as the Committee
shall determine at the time of grant; provided, however, no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.

 
 
 
3

--------------------------------------------------------------------------------


 
 

2.24  
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 

2.25  
“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.

 

2.26  
“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees.

 

2.27  
“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.

 

2.28  
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

 

2.29  
“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.30  
“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in dollars, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.31  
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
performance of services, the achievement of performance goals, or the occurrence
of other events as determined by the Committee, in its discretion), as provided
in Article 8.

 

2.32  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

2.33  
“Plan” means the Ameren Corporation 2006 Omnibus Incentive Compensation Plan.

 

2.34  
“Plan Year” means the calendar year.

 

2.35  
“Prior Plan” means the Company’s Long-Term Incentive Plan of 1998.

 

2.36  
“Restricted Stock” means an Award granted to a Participant pursuant to Article
8.

 

2.37  
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8.

 
 
 
4

--------------------------------------------------------------------------------


 
 

2.38  
“Share” means a share of common stock of the Company, $.01 par value per share.

 

2.39  
“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 

2.40  
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 
 
Article 3. Administration
3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
 
3.2 Authority of the Committee. The Committee shall have full discretionary
power to interpret the terms and the intent of this Plan and any Award Agreement
or other agreement or document ancillary to or in connection with this Plan, to
determine eligibility for Awards and to adopt such rules, regulations, forms,
instruments, and guidelines for administering this Plan as the Committee may
deem necessary or proper. Such authority shall include, but not be limited to,
selecting Award recipients, establishing all Award terms and conditions,
including the terms and conditions set forth in Award Agreements, granting
Awards as an alternative to or as the form of payment for grants or rights
earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 18, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate.
 
3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company, and/or its Subsidiaries and Affiliates or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards; and (b)
determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee who is, on the relevant date, a Covered Employee, or an officer,
Director, or more than ten percent (10%) beneficial owner of the Company for
purposes of Section 16 of the Exchange Act; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
 
 
 
5

--------------------------------------------------------------------------------


 
 
Article 4. Shares Subject to this Plan and Maximum Awards
4.1 Number of Shares Available for Awards.
 

 
(a)
Subject to adjustment as provided in Section 4.4 herein, the maximum number of
Shares available for grant to Participants under this Plan (the “Share
Authorization”) shall be 4,000,000 Shares. All Shares not granted or subject to
outstanding awards under the Company’s Prior Plan as of the Effective Date and
any Shares subject to outstanding awards as of the Effective Date under the
Prior Plan that on or after the Effective Date cease for any reason to be
subject to such awards shall be encompassed within this Share Authorization. As
a result, no awards may be made under the Prior Plan after the Effective Date.

 

 
(b)
Flexible Share Authorization: To the extent that a Share is issued pursuant to
the grant or exercise of a Full Value Award, it shall reduce the Share
Authorization by one (1) Share; and, to the extent that a Share is issued
pursuant to the grant or exercise of an Award other than a Full Value Award, it
shall reduce the Share Authorization by .47 of a Share.

 

 
(c)
The maximum number of Shares that may be issued pursuant to ISOs under this Plan
shall be equal to the Share Authorization.

 
4.2 Share Usage. Shares covered by an Award shall be counted as used only to the
extent they are actually issued; however, the full number of shares covered by
Stock Appreciation Rights granted that are to be settled by the issuance of
Shares shall be counted against the number of Shares available for award under
the Plan, regardless of the number of Shares actually issued upon settlement of
such Stock Appreciation Rights. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.
 
4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of Awards under this
Plan:
 

 
(a)
Options: The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be two million (2,000,000).

 

 
(b)
SARs: The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be two million
(2,000,000).

 

 
(c)
Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be three hundred thousand (300,000) Shares.

 
 
6

--------------------------------------------------------------------------------


 
 

(d)  
Performance Units or Performance Shares: The maximum aggregate number of
Performance Units or Performance Shares that a Participant may be awarded in any
one Plan Year shall be three hundred thousand (300,000) Shares. As noted in
Section 9.3, up to two and one-half Shares (or the cash value of two and
one-half Shares) may be issued with respect to a Performance Unit or Performance
Share, depending on the level of performance.

 

(e)  
Cash-Based Awards: The maximum aggregate amount awarded with respect to
Cash-Based Awards to any one Participant in any one Plan Year may not exceed
five million ($5,000,000) dollars determined as of the date of vesting.

 

(f)  
Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be three hundred thousand (300,000) Shares.

 
4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of outstanding Shares or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
or in the event of unusual or nonrecurring events affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, the Committee, in its sole discretion, in
order to prevent dilution or enlargement of Participants’ rights under this
Plan, shall substitute or adjust, as applicable, the number and kind of Shares
that may be issued under this Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards.
 
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect, or related to, such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The Committee shall not make any adjustment pursuant to this Section
4.4 that would prevent Performance-Based Compensation from satisfying the
requirements of Code Section 162(m); that would cause an Award that is otherwise
exempt from Code Section 409A to become subject to Section 409A, or that would
cause an Award that is subject to Code Section 409A to fail to satisfy the
requirements of Section 409A. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under this Plan.
 
    Subject to the provisions of Article 18 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards
 
 
7

--------------------------------------------------------------------------------


 
 
under this Plan in a manner consistent with paragraph 53 of FASB Interpretation
No. 44), subject to compliance with the rules under Code Sections 409A, 422, and
424, as and where applicable.
 
Article 5. Eligibility and Participation
5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors.
 
5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law, and the amount of each Award.
 
Article 6. Stock Options
6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted under Code
Sections 422 and 424).
 
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or a NQSO.
 
6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares as determined
on the date of grant.
 
6.4 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine and set forth in the Award Agreement at
the time of grant; provided, however, no Option shall be exercisable later than
the tenth (10th) anniversary date of its grant. Notwithstanding the foregoing,
for Nonqualified Stock Options granted to Participants outside the United
States, the Committee has the authority to grant Nonqualified Stock Options that
have a term greater than ten (10) years.
 
6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
 
    6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is
 
 
8

--------------------------------------------------------------------------------


 
to be exercised, accompanied by full payment for the Shares. The Shares shall
become the property of the Participant on the exercise date, subject to any
forfeiture conditions specified in the Option.
 
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price at the time of the exercise.
The Option Price of any Option shall be payable to the Company in full either:
(a) in cash or its equivalent; (b) by tendering (either by actual delivery or
attestation) previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the Option Price (provided that except as
otherwise determined by the Committee, the Shares that are tendered must have
been held by the Participant for at least six (6) months (or such other period,
if any, as the Committee may permit) prior to their tender to satisfy the Option
Price if acquired under this Plan or any other compensation plan maintained by
the Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b) and/or (c); or (e)
any other method approved or accepted by the Committee in its sole discretion.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant a statement of holdings as evidence of book entry uncertificated
Shares, or at the sole discretion of the Committee upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
 
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
 
6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
 
6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
 
Article 7. Stock Appreciation Rights
7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee.
 
    Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
 
 
9

--------------------------------------------------------------------------------


 
 
 
The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement; provided, however, the Grant
Price on the date of grant must be at least equal to one hundred percent (100%)
of the FMV of the Shares as determined on the date of grant.
 
7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.
 
7.3 Term of SAR. The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and set forth in the Award Agreement
at the time of grant. Except as determined otherwise by the Committee and
specified in the SAR Award Agreement, no SAR shall be exercisable later than the
tenth (10th) anniversary date of its grant.
 
7.4 Exercise of SARs. SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes.
 
7.5 Settlement of SARs. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company on the exercise date in an amount
determined by multiplying:
 

 
(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

 

 
(b)
The number of Shares with respect to which the SAR is exercised.

 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
 
7.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
 
7.7 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.
 
Article 8. Restricted Stock and Restricted Stock Units
8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee
 
 
10

--------------------------------------------------------------------------------


 
 
shall determine. Restricted Stock Units shall be similar to Restricted Stock
except that no Shares are actually awarded to the Participant on the date of
grant.
 
8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.
 
8.3 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.
 
To the extent deemed appropriate by the Committee, the Company may retain any
certificates or statements of holdings representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied or lapse.
 
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
 
8.4 Certificate Legend. In addition to any legends placed on certificates or
statements of holdings pursuant to Section 8.3, each certificate or statement of
holdings representing Shares of Restricted Stock granted pursuant to this Plan
may bear a legend such as the following or as otherwise determined by the
Committee in its sole discretion:
 
The sale or transfer of Shares of stock represented by this certificate or
statement of holdings, whether voluntary, involuntary, or by operation of law,
is subject to certain restrictions on transfer as set forth in the Ameren
Corporation 2006 Omnibus Incentive Compensation Plan, and in the associated
Award Agreement. A copy of the Plan and such Award Agreement may be obtained
from Ameren Corporation.
 
8.5 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.
 
8.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its
 
 
 
11

--------------------------------------------------------------------------------


 
 
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.
 
8.7 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code Section
83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.
 
Article 9. Performance Units/Performance Shares
9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
 
9.2 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.
 
9.3 Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout as
provided in Section 9.4 on the value and number of Performance Units/Performance
Shares earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding performance goals have
been achieved. Regardless of the level of performance achieved, in no event will
the number of Shares issued (or the amount of cash paid) with respect to a
Performance Unit/Performance Share exceed two and one-half Shares (or the value
of two and one-half Shares).
 
9.4 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
 
9.5 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole
 
 
 
12

--------------------------------------------------------------------------------


 
 
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Awards of Performance
Units or Performance Shares issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
 
Article 10. Cash-Based Awards and Other Stock-Based Awards
10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
 
10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.
 
10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash or Shares as the Committee
determines.
 
10.5 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee. Such provisions may be included in the Award Agreement, but
need not be uniform among all Awards of Cash-Based Awards or Other Stock-Based
Awards issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.
 
Article 11. Transferability of Awards
11.1 Transferability. Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death, may be provided.
 
 
 
13

--------------------------------------------------------------------------------


 
 
    11.2 Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8 Registration Statement under the Securities Act of 1933, as amended).
 
Article 12. Performance Measures
12.1 Performance Goals. If an Award (other than an Option or SAR) is intended to
qualify as Performance-Based Compensation, the Award shall vest or be paid
solely on account of the attainment of an objective performance goal based on
one or more of the Performance Measures listed in Section 12.2. The Committee
shall establish the performance goal in writing not later than ninety (90) days
after the commencement of the Performance Period (or, if earlier, before
twenty-five percent (25%) of the Performance Period has elapsed), and at a time
when the outcome of the performance goal is still substantially uncertain. The
performance goal shall state, in terms of an objective formula or standard, the
method for determining the amount of compensation payable to the Participant if
the performance goal is attained.
 
12.2 Performance Measures. The Performance Measures used to establish
performance goals for Performance-Based Compensation shall be limited to (a) net
earnings or net income (before or after taxes); (b) earnings per share; (c) net
sales or revenue growth; (d) net operating profit; (e) return measures
(including, but not limited to, return on assets, capital, invested capital,
equity, sales, or revenue); (f) cash flow (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity, and cash flow
return on investment); (g) earnings before or after taxes, interest,
depreciation, and/or amortization; (h) gross or operating margins; (i) gross
revenue; (j) productivity ratios; (k) share price (including, but not limited
to, growth measures); (l) expense targets; (m) margins; (n) operating
efficiency; (o) capacity utilization; (p) increase in customer base;
(q) environmental health and safety; (r) diversity; (s) quality; (t) customer
satisfaction; (u) working capital targets; (v) economic value added or EVA (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital); (w) net debt; (x) corporate governance; (y) total shareholder return;
(z) dividend; and (aa) bond rating.
 
Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (k) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.
 
12.3 Evaluation of Performance. The evaluation of performance may include or
exclude the effect of any of the following events that occurs during a
Performance Period, and the Committee shall specify in writing when it
establishes the performance goal whether the effect of one or more such events
shall be so included or excluded: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, laws, regulatory actions or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e)
 
14

--------------------------------------------------------------------------------


 
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders or Annual Report on Form 10-K, as the case may be, for the
applicable year, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
 
12.4 Certification of Performance. No vesting or payment shall occur under an
Award that is intended to qualify as Performance-Based Compensation until the
Committee certifies in writing that the performance goal and any other material
terms of the Award have been satisfied.
 
12.5 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
 
12.6 Committee Discretion. In the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m), and may base the vesting or payment of such
Awards on Performance Measures other than those set forth in Section 12.2.
 
Article 13. Director Awards
The Board shall determine all Awards to Directors. The terms and conditions of
any grant to any such Director shall be set forth in an Award Agreement.
 
Article 14. Dividend Equivalents
Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Full Value
Award, to be credited as of the dividend payment dates, during the period
between the date the Full Value Award is granted and the date the Award vests or
expires, as determined by the Committee. Such dividend equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee.
 
Article 15. Beneficiary Designation
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative on behalf of the
Participant’s estate.
 
Article 16. Rights of Participants
16.1 Employment. Nothing in this Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason
 
 
 
15

--------------------------------------------------------------------------------


 
 
not prohibited by law, nor confer upon any Participant any right to continue his
employment or service as a Director for any specified period of time.
 
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
 
16.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.
 
16.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.
 
Article 17. Change of Control
The treatment of Awards upon a change in control of the Company shall be set
forth in the Award Agreement.
 
Article 18. Amendment, Modification, Suspension, and Termination
18.1 Amendment, Modification, Suspension, and Termination. Subject to Section
18.2, the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate this Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule, including, but not limited to, the Exchange
Act, the Code, and if applicable, the NYSE Listed Company Manual.
 
18.2 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary (other than Section 18.3), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.
 
18.3 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.
 
Article 19. Withholding
The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event
 
 
16

--------------------------------------------------------------------------------


 
 
arising as a result of this Plan. Participants may elect to satisfy the
withholding requirements, in whole or in part, by having the Company withhold
shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction. The
Participant shall remain responsible at all times for paying any federal, state,
and local income or employment tax due with respect to any Award, and the
Company shall not be liable for any interest or penalty that a Participant
incurs by failing to make timely payments of tax.
 
Article 20. Successors
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 21. General Provisions
21.1 Forfeiture Events.
 

(a)  
The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause (as defined in the Award Agreement),
termination of the Participant’s provision of services to the Company,
Affiliate, and/or Subsidiary, violation of material Company, Affiliate, and/or
Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company,
its Affiliates, and/or its Subsidiaries.

 

(b)  
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever just occurred)
of the financial document embodying such financial reporting requirement.

 
21.2 Legend. The certificates or statements of holdings for Shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer of such Shares.
 
21.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
 
17

--------------------------------------------------------------------------------


 
 
21.4 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
21.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
21.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:
 

(a)  
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

(b)  
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

 
21.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
21.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
21.9 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer or issuance of Shares, the transfer or
issuance of such Shares may be effected on a noncertificated basis, to the
extent not prohibited by applicable law or the rules of any stock exchange upon
which the Shares are listed.
 
21.10 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
 
 
18

--------------------------------------------------------------------------------


 
 
21.11 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
 
21.12 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to a Covered
Employee’s annual incentive award, may be included as “compensation” for
purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.
 
21.13 Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and would fail to meet the
requirements of Code Section 409A, then such Award shall be null and void.
 
21.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
21.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (ii) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.
 
21.16 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Missouri, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Missouri,
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.
 
21.17 Indemnification. Subject to requirements and limitations of applicable
law, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the Company, a Subsidiary, or
an Affiliate to whom authority was delegated in accordance with Article 3, shall
be indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit, or proceeding to
which he may be a party or in which he may be involved by reason of any action
taken or failure to act under this Plan and against and from any and all amounts
paid by him in settlement thereof, with the Company’s approval, or paid by him
in satisfaction of any judgment in any such action, suit, or proceeding against
him, provided he shall give the Company an opportunity, at its own expense, to
handle and defend the same before he undertakes to handle and defend it on his
own behalf, unless such loss, cost, liability, or expense is a result of his own
willful misconduct or except as expressly provided by statute.
 
 
19

--------------------------------------------------------------------------------


 
 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
 
21.18 No Guarantee of Favorable Tax Treatment. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Code Section 409A, the Company does not warrant that any Award
under the Plan will qualify for favorable tax treatment under Code Section 409A
or any other provision of federal, state, local, or foreign law. The Company
shall not be liable to any Participant for any tax, interest, or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.
 
21.19 Effect of Disposition of Facility or Operating Unit. In the event that the
Company or any of its Affiliates and/or Subsidiaries closes or disposes of the
facility at which a Participant is located or the Company or any of its
Affiliates and/or Subsidiaries diminish or eliminate ownership interests in any
operating unit of the Company or any of its Affiliates and/or Subsidiaries so
that such operating unit ceases to be majority owned by the Company or any of
its Affiliates and/or Subsidiaries, then, with respect to Awards held by
Participants who subsequent to such event will not be Employees, the Committee
may, to the extent consistent with Code Section 409A (if applicable), (i)
accelerate the exercisability of Awards to the extent not yet otherwise
exercisable or remove any restrictions applicable to any Awards and (ii) extend
the period during which Awards will be exercisable to a date subsequent to the
date when such Awards would otherwise have expired by reason of the termination
of such Participant’s employment with the Company or any of its Affiliates
and/or Subsidiaries (but in no event to a date later than the expiration date of
the Awards or the fifth anniversary of the transaction in which such facility
closes or operating unit ceases). If the Committee takes no special action with
respect to any disposition of a facility or an operating unit, then the terms
and conditions of the Award Agreement and the other terms and conditions of this
Plan shall control.
 


 


 
20

--------------------------------------------------------------------------------

